Exhibit 99.1 TPG Specialty Lending, Inc. Announces Quarter Ended June30, 2017 Financial Results; Board Declares Quarterly Base Dividend of $0.39 Per Share for the Third Fiscal Quarter of 2017 and a Quarterly Variable Supplemental Dividend of $0.09 Per Share NEW YORK—(BUSINESS WIRE)—August 2, 2017— TPG Specialty Lending, Inc.(NYSE: TSLX, or the “Company”) today reported net investment income of$33.9million, or $0.57 per share, for the quarter ended June 30, 2017. Net asset value per share was $16.15 at June 30, 2017 as compared to $16.04 at March31, 2017. The Company’s Board of Directors previously declared a first quarter variable supplemental dividend of $0.04 per share and a second quarter base dividend of $0.39 per share, payable to stockholders of record as of May31, 2017 and June 15, 2017, respectively, that was paid on June 30, 2017 and July 14, 2017, respectively.
